acknowledged service_center advice may be disseminated acknowledged sca internal_revenue_service memorandum cc dom fs p si hawiener tl-n-4103-96 date date to district_counsel kansas city cc msr from chief cc dom fs p si subject tefra no change letters this responds to your memorandum of date regarding the conflict between procedures in the case of an examination of a tefra entity that results in no adjustment you are correct in noting that currently either a no_change_letter or a notice of final_partnership_administrative_adjustment or in the case of an s_corporation a notice of final s_corporation administrative adjustment can be issued and we share your concerns regarding the use of different procedures for different entities at this time no policy determination has been made regarding which procedure should be used recently in a memorandum to the assistant_commissioner examination the associate chief_counsel domestic raised a closely related issue and offered the assistance of chief_counsel in order to resolve the larger question of whether fpaas are required to be issued in all cases including no change fpaas we are hopeful that over the coming months chief_counsel and examination will adopt a policy for all service centers and taxpayers similarly situated until such policy is adopted however both procedures may be used so long as partners or shareholders of the same tefra entity are issued the same notices and are otherwise treated consistently we appreciate your inquiry and insight into the matter if you have any questions regarding this matter please contact howard a wiener at judith m wall william c sabin jr senior technician reviewer cc acting director service_center exam cp co sc e attn rhen o’dell program analyst executive office of service_center operations attn thomas h dega room national director of customer service operations attn deborah reilly room
